402 F.2d 755
Rudolph HENDERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 25741.
United States Court of Appeals Fifth Circuit.
November 6, 1968.

A. G. Condon, Jr., Pensacola, Fla., for appellant.
Clinton Ashmore, U. S. Atty., Stewart J. Carrouth, Asst. U. S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
Upon careful consideration of the record, we conclude that there was ample evidence to warrant submission of the issue of guilt of this appellant to the jury. There was sufficient evidence of Henderson's dominion over the disputed alcoholic beverages to support the jury's finding that he was guilty of the unlawful possession forbidden by Section 5604(a) (1) and Section 5205(a) (2), 26 U.S.C.A.


2
We also conclude that the cross examination of the defendant, who took the stand, relating to prior convictions was neither too broad nor did it relate to convictions too far removed in point of time. See Beaudine v. United States (5 Cir., 1966), 368 F.2d 417, 421, and Roberson v. United States (5 Cir., 1957), 249 F.2d 737. Also as to the breadth of the inquiry, see McCormick, Evidence, Section 43, at 92-93 (1954).


3
The judgment is affirmed.